Citation Nr: 1446611	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  05-29 562	)	DATE
	)
		)
	
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis.

2. Entitlement to an effective date prior to March 31, 1993 for service connection for coronary artery disease.

3. Entitlement to an increased evaluation for coronary artery disease evaluated 30 percent disabling from March 31, 1993, 60 percent from March 7, 2000, and an evaluation of 30 percent effective July 25, 2011.

4. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to July 1970 and from August 1972 to August 1974.

The claim for service connection for a low back disability originally came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee (RO).

In May 2010, the Board denied reopening the claim for service connection for low back syndrome with degenerative disc disease and scoliosis.  The Veteran appealed and the May 2010 Board denial was vacated and remanded to the Board by Order of the Court of Appeals for Veterans Claims (Court) in July 2011, based on a July 2011 Joint Motion for Remand (Joint Motion).  The Board remanded the claim for additional development in January 2012.  

During the pendency of this claim, in September 2011, the RO adjudicated the claim for service connection for coronary artery disease (CAD) pursuant to Nehmer v. United States Veterans' Administration.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  The RO granted service connection and the Veteran perfected an appeal of the assigned effective date and ratings.

Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  The Veteran has claimed that he cannot work due to his CAD.  The Board has therefore added a TDIU claim to the title page.  Further development is needed to properly adjudicate the TDIU claim.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's current low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis was not incurred during and is not otherwise related to active service.

2. On March 31, 1993, the RO received a claim for service connection that was also treated as a claim for nonservice-connected pension.

3. In January 1994, the RO denied entitlement to nonservice-connected pension because the Veteran's disabilities, to include CAD, did not meet the necessary percentages for entitlement to the benefit.

4. CAD was first diagnosed in September 1991.

5. No documents dated prior to March 31, 1993 indicate an intent to file a claim for service connection for CAD.

6. Prior to March 7, 2000, the Veteran's CAD did not prevent more than light manual labor and did not result in congestive heart failure, a workload of greater than 3 METs but not greater than 5 METs, or an ejection fraction of 30 to 50 percent.

7. Between March 7, 2000 and July 25, 2011, the Veteran's CAD did not result in congestive heart failure, a workload of 3 METs or less, or an ejection fraction less than 30 percent.

8. Since July 25, 2011, the Veteran's CAD has not resulted in congestive heart failure, a workload between 3 and 5 METs, or an ejection fraction of 30 to 50 percent.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2. The criteria for an effective date earlier than March 31, 1993 for the grant of entitlement to service connection for CAD have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, (West 2002); 38 C.F.R. § 3.114, 3.816 (2013).

3. The criteria for an increased evaluation for CAD evaluated 30 percent disabling from March 31, 1993, 60 percent disabling from March 7, 2000, and an 30 percent disabling from July 25, 2011 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.21, 4.104, Diagnostic Code 7005 (2013); 38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In this case, the Veteran's claim for service connection for a low back disability was initially treated as a request to reopen the claim.  Thus, notice provided in September 2004 addressed the standard to reopen claims.  However, pursuant to the Court Order and Joint Motion for Remand, the Board determined in January 2012 that the Veteran's claim was a new and separate claim and remanded the claim for additional development, to include the issuance of proper notice appropriate for service connection claims.  Pursuant to the remand, the RO issued a new notice letter in January 2012 that fully addressed all notice elements, to include notice of what evidence was required to substantiate the claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence.  The letter also notified the Veteran that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman, 19 Vet. App. at 486.  While this notice letter was not provided prior to the initial adjudication of the claim, the RO readjudicated the claim in an October 2012 supplemental statement of the case.  This readjudication cured any defect in the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Notably, the Veteran has not argued that he has been prejudiced by the timing of the notice and he has been provided adequate time to submit additional evidence in support of his claim.

Regarding the claim for increased ratings and an earlier effective date for service-connected CAD, this appeal stems from the Veteran's disagreement with the initial evaluation and effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

VA has also met its duty to assist in this case.  All pertinent service treatment records, private treatment records, and VA treatment records have been obtained and associated with the record.  The Veteran was provided VA examinations for each of his disabilities.  Regarding the low back disability, the Veteran was afforded a VA examination in February 2012; however, this examination report is not adequate for rating purposes.  First, the Board observes that while the examiner reported having reviewed the Veteran's claims file, the examiner did not note the diagnosis of scoliosis, degenerative disc disease, spinal stenosis, or spondylolisthesis in the diagnosis section.  Further, in the opinion, the examiner opined that the Veteran injured his back during military service and had several exacerbations of his low back condition subsequent to the initial inciting event.  He found that the Veteran had findings of advanced degenerative disc disease that are likely related to his in-service injuries.  Unfortunately, the examiner did not identify the inciting event or discuss any of the Veteran's treatment during service as documented in the service treatment records, to include the diagnosis of scoliosis, in the rationale.  It appears that the examiner based the opinion on the Veteran's statement that he fell from a pole during service.  As discussed in detail below, the Board finds that the Veteran's statements regarding this event are not credible and as such, renders the February 2012 examiner's opinion inadequate for rating purposes.

In October 2012, the RO requested an additional etiology opinion.  This opinion report shows a detailed history of the Veteran's treatment for his back, including treatment during service.  After reviewing the claims file, the examiner provided a negative etiology opinion supported by rationale.  Accordingly, the Board finds that this opinion report is adequate for rating purposes.

The Veteran was also afforded a VA examination for his CAD in June 2011.  This examination report is adequate for rating purposes because the examiner reviewed the claims file, provided a detailed summary of the Veteran's medical history, and examined the Veteran.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

II. Service Connection

The Veteran seeks service connection for a low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran's service treatment records include a December 1968 entrance examination for his first period of active service.  This report shows dorsal scoliosis.  At separation from his first period of active service, the clinical evaluation of the spine was normal.  See June 1970 separation examination.  No treatment of the back was documented during this first period of active service.

The August 1972 entrance examination report for the Veteran's second period of active service indicates marked scoliosis.  The accompanying report from an orthopedic consultation shows the Veteran denied having acute or significant back symptoms and reported having had no difficulty with his back during his first period of service.  The x-rays showed no arthritic changes.  The diagnosis was asymptomatic mild scoliosis.

During this second period of service, the Veteran sought treatment on several occasions for his back.  In December 1972, he complained of back pain and reported a history of low back pain.  He had full range of motion (ROM) and was prescribed heat and bed rest.

In March 1973, the Veteran attributed his low back pains to an incident that occurred the day before which caused his back to pop.  He said he did not have a prior history of back injury or significant pain with radiation.  The provider observed tender L5-S1, mild spasm, and mild scoliosis.  The impression was mechanical back pain and he was prescribed limited duty, heat, and a muscle relaxer.

In April 1973, the Veteran complained of low back pain that had lasted for 12 days.  He said he developed sudden onset of left low back pain while bending over and shaking a mattress cover.  He reported hearing a "snap" at the time of pain onset.

In August 1973, the Veteran reported low back pain with prolonged standing or sitting and admitted that at the consultation prior to enlistment, he lied when asked about having symptoms related to his back.  The impression was low back pain secondary to scoliosis.

In October 1973, the Veteran said he developed low back pain after having engaged in heavy lifting the day prior.  The diagnosis was moderate lumbar and thoracic scoliosis.  At a follow-up appointment, his acute pains had been replaced by a dull ache.

In November 1973, the Veteran reported back pain and said he was unable to perform physical fitness training because of pain.  Shortly thereafter, the Veteran had an orthopedic consultation.  The impression was chronic low back syndrome with no evidence of spondylolysis.  The provider found him fit for duty.

In December 1973, the Veteran said his November consultation examination was not adequate and that he wanted to see another specialist.  His request was denied.  On another occasion he complained of back pain and was assigned light duty for two weeks.  On yet another occasion, he complained of pain in the low back area that had started when he engaged in heavy lifting.  He said he heard his back pop and had been having back pain since that time.

In April 1974, the Veteran reported back pain after having marched for three hours.  On another occasion he complained of upper back pain in the area of the shoulder blade.  The provider observed that the Veteran had a muscle cramp.  Treatment was hot soaks and aspirin.

In June 1974, the Veteran complained of low back strain after physical fitness training.  It was observed that he had full ROM and no evidence muscle spasms.  The impression was light low back strain.

In July 1974, the Veteran complained of back pain and the treating provider noted chronic low back syndrome.  The Veteran reported having difficulty with sit-ups and running as well as having mild pain on flexion and extension, mostly in the left scapular area.  The impression was chronic low back syndrome.

In August 1974, the Veteran had his separation examination.  The clinical examination indicated that the spine was normal.  Scoliosis was not noted.

In a March 1975 statement, the Veteran alleged that he was not informed that he had scoliosis at entrance to service and that he began to have back pains during service.  He reported that it was difficult to stand for long periods and maintain posture.  As a result of poor posture, his sergeant would kick him in the rear or side.  He reported that upon his second enlistment, he was aware of his back problem and that he would not be suitable for the military but he talked the specialist into letting him enlist.  He stated that around April 3, 1974, while unloading a ship, he permanently aggravated and strained his back.  He said he quit working after hearing and feeling a dull pop in the base of his spine.  He sought treatment for pain in the base of his back, shoulder, and mid back on the right side.  He said his back pain worsened as a result of the injury and that his condition was aggravated due to his military training.  See Notice of Disagreement, March 1975.

In another statement, he said he disagreed with the separation examination showing a normal spine.  He averred that his back condition had been aggravated while unloading heavy equipment during service and that he had been treated for the pain.  Further, he stated that while removing mattress covers, his back popped and that he was treated for it.  His back popped again while unloading a ship.  See Substantive Appeal, VA Form 1-9 dated May 1975; see also Statement dated January 1976 (indicating that he hurt his back while pushing heavy vehicles and when shaking a mattress cover from a mattress). 

In October 1975, the Veteran had a VA examination for his spine.  The Veteran told the examiner that he did not know about his scoliosis during his first period of service and stated that his back did not hurt during that time.  He said he was initially rejected when attempting to re-enlist but was allowed in once he reported that he did not have back problems during his first period of service.  He said he first injured his spine during service when "swinging some mattresses around or something" and he felt his back pop.  He reported having reinjured his back while unloading a ship in April 1974.  At that time, he felt another pop in his back.  He said his back has hurt ever since.  X-ray reports showed scoliosis and that disc spaces and vertebral bodies were well maintained.  The examiner diagnosed scoliosis, idiopathic, developmental, thoracolumbar with full compensation.  The examiner found no signs of lumbosacral strain.  The examiner could not determine the basis for continued complaints as he found no reason for them.

VA treatment records dated August 1977 show that the Veteran complained of having had lumbar spine pain for two and a half weeks.  He said he had no known back injuries but reported an episode of low back strain in 1973.  The diagnosis was probable acute low back strain and mild scoliosis.  At a follow-up appointment, the Veteran had radiating low back pain, which was diagnosed as recurrent low back strain.  See VA treatment records dated August 10 and 18, 1977.  

X-rays of the Veteran's lumbar spine were taken in November 1977 and June 1978 in conjunction with a VA Compensation and Pension examinations.  The x-ray reports indicated scoliosis but otherwise a normal lumbar spine and pelvis.

In October and November 1983, the Veteran reported that he injured his spine during service while handling a mattress cover.  He told the provider that he heard his back pop and had associated sharp pain.  He indicated that he had had pain since 1973.  See VA treatment records dated October 18, 1983 and November 10, 1983.

VA treatment records dated December 8, 1983 note questionable degenerative joint disease as a component of scoliosis.  The diagnosis was painful adult scoliosis.

In June 1988, the Veteran had x-rays of his spine which showed scoliosis and mild degenerative spurring.  See X-ray report from University of Cincinnati Hospital (UCH), Over the Rhine Family Practice (ORFP), dated June 30, 1988.  In December 1988, ORFP submitted a summary of the treatment provided to the Veteran between June and October 1988.  A June 1988 record shows complaints of low back pain with its reported onset in 1973.  The impression was low back pain.

VA treatment records from February 1989 show mild back strain.  Treatment records dated March 1989 show diagnosis of chronic low back pain and questionable early spondylitis.  X-rays completed in May 1989 show scoliosis.

The Veteran was treated at Deaconess Hospital in February and April 1991.  X-rays completed in February show narrowing at L5-S1 with associated osteoarthritic changes while a computerized tomography (CT) scan from April showed degenerative disc bulge, multilevel degenerative apophyseal joint disease.

In May 1991, the Veteran went to the emergency room at UCH and described back pain.  He reported that he had been diagnosed with a herniated disc in 1974.

In June 1991, VA providers observed that the Veteran had degenerative joint disease at L5-S1.  An October 1991 CT revealed degenerative disc disease with radiculopathy.  X-rays completed in August 1992 showed degenerative joint changes of the lumbar spine.

In an August 1993 statement, the Veteran reported that he injured his back in March 1973 while on barracks duty in San Diego.  He indicated that he was unemployable due to degenerative disc disease of the lower spine.

In October 1995, the Veteran sent a letter to the Secretary of VA.  He reported that he injured his back in March 1973 while removing a mattress cover from a mattress.  He stated that he immediately went to sick bay and was examined and placed on light duty.

A March 2001 x-ray report showed severe scoliosis, degenerative changes and spondylolisthesis.

In May and October 2001 statements, the Veteran reported that he was a pole climber during service and that on one occasion he "gaffed" into a power line while climbing a telephone pole while trying to troubleshoot a telephone line.  He said he was electrocuted and fell backwards onto his back.  He said he immediately sought treatment and was placed on bed rest and light duty.  He also said he should not have been allowed to enter his second period of service due to his back.  He reported that he was rejected when he tried to enlist but that after he told the recruiter that he had previously served, the recruiter destroyed the rejection papers and allowed him to reenlist.  In addition to the foregoing, in his September 2004 claim, the Veteran also described how his drill instructors physically adjusted his posture.  He said the manipulations were uncomfortable and aggravated his back.  He also reported that he was required to hold formation for long periods of time and was in constant pain.  See also Notice of Disagreement submitted February 2005.

In a March 2005 statement, he mentioned the fall from the pole and also revived the past argument that he injured his back while shaking a mattress cover off a mattress while stationed in San Diego.  In his substantive appeal, VA Form 9, he reiterated his argument that his back condition was aggravated by service due to a fall of 15 to 20 feet from a pole and from an injury sustained while on barracks duty.  He also mentioned that drill instructors physically manipulated his body so that he would be in proper alignment at attention.  However, he stated that the movements were uncomfortable but not painful.

In March 2006, the Veteran had a hearing before the Decision Review Officer (DRO).  He testified that he first started having problems when he came "off of a mattress."  He also stated that he was a wireman and fell 15 feet backwards off a telephone pole and landed on his back.  See DRO Transcript, page 2.  He said he had more problems when his back popped in San Diego while he was trying to change mattresses.  Id. at 3.  He also noted that he had problems with the physical aspects during boot camp, such as standing in formation.  Id.  He reported that he continued to have back problems after service and that his symptoms became progressively worse.  Id. at 4.  He noted that he was in a bus wreck in 1995, which shifted pain from one leg to the other.  He also testified that Dr. Shipman from VA related his condition to service.

The Veteran had magnetic resonance imaging (MRI) of his spine at VA facilities in March 2005.  The report showed degenerative changes of the lumbar spine.  He had x-rays completed at Radiology and Diagnostics.  The report showed scoliosis and that the bony structures might be osteopenic with minimal spondylitic changes.

May 2005 treatment records from Tennessee Neurosurgery show the Veteran reported injuring his back during service when he fell off a telephone pole in Vietnam.  Noted was an MRI that showed a herniated disc at L5-S1 and spinal stenosis.  See also Report from Healthsouth Diagnostic Center of Nashville, June 9, 2005.

May 2005 VA treatment records show the Veteran reported having fallen from a pole during service.  He also reported his involvement in a vehicle accident in 1995.  X-rays from June 2006 showed severe degenerative changes at L4-S1, impingement on the S1 nerve root, anteriolisthesis of L4-L5 with stenosis, and diffuse degenerative changes on the remainder of the lumbar spine.

The Veteran also submitted numerous buddy statements from friends and family members describing observations of the Veteran's pain and limitations due to his back pain. 

In a September 2006 statement, the Veteran indicated that he is permanently disabled due to a back condition that was aggravated by an injury in Vietnam and an injury in San Diego.  See also Statements dated April 2008, July 2008, and September 2009 which reiterate previous arguments.

In October 2007, the Veteran had an MRI that revealed scoliosis, spondylolisthesis, retrolisthesis, degenerative disc disease, and facet arthropathy.  See MRI Report from The Imaging Center October 25, 2007.

The Veteran was afforded a VA Compensation and Pension examination in February 2012.  However, as discussed above, the opinion from this examination report is not adequate for rating purposes.  An addendum opinion was obtained in October 2012.  In this addendum opinion report, the examiner included a summary of the Veteran's pertinent low back history.  The examiner opined that it is less likely than not that the Veteran's diagnosed disabilities, including degenerative joint disease, scoliosis, spondylolisthesis, or degenerative disc disease, were incurred in or caused by the claimed in-service injury, event or illness.  The examiner considered the Veteran's statement that he fell from a pole during service but indicated that he was unable to find documentation of said event in the service treatment records.  He indicated that the Veteran had scoliosis prior to service and developed spondylolisthesis, degenerative disc disease, and degenerative joint disease of the lumbar spine after leaving service.  The examiner found no injury in the service treatment records that would be anticipated to cause the early onset of arthritis or degenerative disc disease of the lumbar spine.  He found no aggravation of the Veteran's scoliosis that would have affected the normal progression of the condition.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Board has considered all of the evidence but finds that the preponderance of the evidence is against a finding of service connection for a low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis.  As discussed extensively above, the Veteran had scoliosis noted at entrance to service, throughout service, and subsequent to service.  However, the issue of entitlement to service connection for scoliosis is not before the Board as the claim has not been reopened for consideration on the merits.  Further, the Veteran argued before the Court that he was claiming entitlement to low back disorders other than scoliosis.  Therefore, service connection for scoliosis will not be discussed herein.

Regarding the other low back disabilities, the Board concedes that the Veteran has a current low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis.  Therefore, the first element of the Shedden test is met.  381 F.3d at 1167.  However, the Board finds that the Veteran does not have a disability that was incurred during or as a result of service.

The Board observes that the Veteran has been diagnosed with arthritis, or degenerative joint disease, of the spine.  Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Degenerative disc disease, spinal stenosis, and spondylolisthesis are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to those diagnoses.  Walker, 708 F.3d at 1331.

Unfortunately, the Board finds that arthritis was not manifest to a degree of 10 percent or more within one year of the Veteran's separation from service.  Notably, x-rays dated October 1975, fourteen months after the Veteran's separation from service, are normal but for scoliosis.  The report specifically states that the vertebral bodies are well maintained.  X-ray reports dated November 1977 and June 1978 also show a normal spine but for scoliosis.  The first indication of possible arthritis is dated December 1983, more than one year after the Veteran's separation from service.  Regarding lay evidence showing manifestations of arthritis within one year of separation from service and/or continuity of symptomatology since service, the Veteran, as a lay person, is not competent to diagnose arthritis of the spine or render a competent medical opinion regarding its etiology.  Arthritis is complex and involves unseen systems processes and disease processes that are not observable by the five senses of a lay person; therefore, the Veteran is not competent to diagnose arthritis.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  There is no probative medical evidence showing the manifestation of arthritis or degenerative joint disease within one year of separation from service.  Thus, service connection is not warranted for arthritis based on the presumptive provisions or continuity of symptomatology.

The Board also finds that service connection is not warranted for any of the Veteran's low back disabilities on a direct basis.  First, a chronic low back disorder was not noted at separation from service.  Second, as discussed in detail above, while the Veteran sought treatment during and subsequent to service, none of his providers have linked any of his current disabilities to service.  At most, the treatment records report the Veteran's assertions regarding causation.  The only competent and credible opinion of record addressing the etiology of the Veteran's degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis is the negative opinion from the October 2012 VA examiner.  This opinion with supporting rationale was proffered after the examiner had the opportunity to review all of the evidence and weighs heavily against the Veteran's claim.

The Board has considered the Veteran's lay statements regarding injuries sustained during service and his belief that the injuries caused his current disabilities.  Unfortunately, the Board finds that his lay statements are not both competent and credible.  Here, the Veteran is competent to report what he experiences with the five senses, such as injury and pain caused by lifting heavy equipment, changing a mattress cover, and falling from a pole.  However, the Board must also determine whether these assertions are credible.

In this case, the Board finds credible the Veteran's statements alleging back pain due to moving heavy equipment and changing a mattress cover during service because service treatment records show that he was treated for these incidents.  Further, he reported these incidents to medical personnel during service and subsequent to service.  However, the Board finds that the Veteran is not competent to report that these injuries caused his current low back disabilities.  As a lay person, he is not competent to diagnose degenerative disc disease, spinal stenosis, arthritis, or spondylolisthesis or render a competent medical opinion regarding the etiology.  These disabilities are complex and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person; therefore, the Veteran is not competent to diagnose them.  Such opinions as to diagnosis and causation involve making findings based on history, complaints and symptoms, signs, medical knowledge, and clinical testing results.  As discussed above, the VA examiner found no relationship between the injuries treated during service and the Veteran's current low back disabilities.

The Veteran would also ask the Board and medical providers to believe that his current disabilities are due to a fall from a telephone poll while stationed in Vietnam.  However, while the Veteran is competent to report this scenario, the Board finds his assertion not credible.  Specifically, the competent medical evidence does not show that the Veteran ever reported a fall of this magnitude to medical providers during service or to any medical provider subsequent to service until 2005, more than 31 years after separation from service.  Further, the Veteran did not indicate in any of his statements to VA adjudicators that he fell from a pole and landed on his back until 2001, more than 27 years after separation from service.  Up until this time, he alleged that his low back disabilities were due to moving heavy equipment and changing a mattress cover during service.

The Veteran argues that the Board cannot find his statements not credible solely because his statements are not accompanied by contemporaneous medical evidence; however, the Board finds that this holding is not applicable in this case.  See Buchanan, 451 F.3d at 1335.  Here, as detailed above, there is a plethora of medical evidence dated during and subsequent to service documenting multiple complaints of back pain as well as the Veteran's reports as to causation.  Simply, there is contemporaneous medical evidence and it clearly fails to support the Veteran's contention as to the alleged fall.  Further, the Veteran's statements dated prior to May 2001, which were submitted in support of other claims for service connection for a back disability, fail to mention the fall from a pole.  The Board finds it difficult to believe that the Veteran suffered a fall such as the one he described in May 2001 and did not seek treatment or follow-up treatment during service.  Even if he did seek treatment for the fall during service and that treatment record was misplaced, the Board finds it incredible that he forgot to mention this fall to doctors and to VA in support of his claims for service connection for a back condition for 27 years when his description details a significant fall and impact on his spine.  Consequently, the Board finds the Veteran's statement alleging that his current disabilities are due to a fall from a pole during service not credible.

Briefly, the Board observes that the Veteran occasionally mentioned that his drill instructors and/or other military personnel manipulated his body so that he would be in proper formation.  Some statements indicate that the manipulations were uncomfortable but not painful while other statements appear to indicate that the manipulations were painful and aggravated his back.  Simply, the Veteran's statements are unclear as to whether these manipulations caused pain.  Regardless, the Veteran is not competent to state whether these manipulations caused any of his current disabilities because his current disabilities are complex and involve unseen systems processes and disease processes that are not observable by the five senses of a lay person; therefore, the Veteran is not competent to diagnose them or opine as to their etiology.

Based on the foregoing, the Board finds that service connection for a low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis, is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

III. Effective Date

In a September 2011 rating decision, the RO granted service connection for CAD.  The effective date of the award was set as March 31, 1993.  The Veteran contends that an earlier effective date is warranted.

In general, the effective date of an award of disability compensation in conjunction with a grant of entitlement to service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The current claim was initiated by the RO on May 11, 2011 when the RO conducted a review of the Veteran's claims file pursuant to Nehmer.  See 38 C.F.R. § 3.816; see also Nehmer I, 712 F. Supp. 1404; Nehmer II, 32 F. Supp. 2d. 1175; Nehmer III, 284 F.3d 1158.  Although May 11, 2011 was the date of claim, the award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013).  In such cases, VA has promulgated special rules for effective dates pursuant to Nehmer.  

A Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  See 38 C.F.R. § 3.816.  Here, the Veteran served in Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  See 38 C.F.R. § 3.307(a)(6).  A "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.  38 C.F.R. § 3.816(b)(2).  Ischemic heart disease, to include CAD, was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include CAD.  Id.  Accordingly, the Board concludes the Veteran is a "Nehmer class member" as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(2).  If a claim was denied between September 25, 1985 and May 3, 1989, then the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3).  38 C.F.R. § 3.816(c)(1).

If the class member's claim was received between May 3, 1989 and the effective date of the liberalizing law, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose, except as provided in paragraph (c)(3) of this section.  See 38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation if the claimant's application or other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or VA issued a decision on the claim between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

Paragraph (c)(3) provides that if the class member's claim was received within one year of his or her separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service.  However, if the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the effective date shall be assigned according to 38 C.F.R. § 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional exceptions are set forth that are not pertinent to this appeal.

As noted above, the current claim was initiated by the RO in May 2011 when the RO conducted a review of the Veteran's claims file pursuant to Nehmer.  See 38 C.F.R. § 3.816; see also Nehmer I, 712 F. Supp. 1404; Nehmer II, 32 F. Supp. 2d. 1175; Nehmer III, 284 F.3d 1158.  The RO awarded service connection for CAD on a presumptive basis due to exposure to herbicide exposure during service in the Republic of Vietnam.  The RO assigned an effective date of March 31, 1993, the date the Veteran filed a claim for service connection for a skin condition secondary to herbicide exposure and filed an income and expenses form.  While the Veteran did not request nonservice-connected (NSC) pension, in January 1994, the RO denied NSC pension as well as the claim for service connection for a skin condition due to herbicide exposure.  On the accompanying code sheet, the RO indicated that CAD by history was one of the disabilities considered when determining entitlement to NSC pension.  As such, this was the first time entitlement to benefits based on CAD had been considered.

The question is whether the Veteran applied for and was denied benefits for CAD prior to March 31, 1993.  First, the Board observes that the medical evidence does not show a diagnosis of CAD until September 20, 1991.  See Treatment record, VA Form 10-0081c.  As such, this is the earliest possible effective date that can be assigned under any of the effective date provisions as this is the date entitlement arose.  38 C.F.R. §§ 3.400, 3.816.

Prior to March 31, 1993, the Veteran had filed multiple claims for service connection for "Agent Orange" exposure and NSC pension.  See VA Form 21-526 dated October 1983 and May 1984; claim for service connection and NSC pension dated October 1988; and claim for NSC pension dated December 1989.  Each of these claims was denied.  See Rating and administrative decisions dated December 1983, October 1984, October 1988; and March and April 1990.  Notably, none of these claims alleged that benefits were warranted for a heart condition such as CAD.  Further, the Veteran did not have a diagnosis of CAD during the pendency of any of these claims, to include within one year of the issuance of the adjudicatory actions.  As such, the Board cannot find that an effective date for CAD is warranted prior to September 1991.

In the instant case, because the March 1993 claim was filed more than one year after the Veteran separated from service and was received between May 3, 1989 and the effective date of the liberalizing law, the appropriate effective date is either the date the Veteran's original claim was received or the date the disability arose, whichever is later.  See 38 C.F.R. § 3.816(c)(2).  In this case, because the date of claim is later than the date entitlement arose, the proper effective date is the currently, assigned date of March 31, 1993.

In light of the foregoing, the Board concludes that an earlier effective date is not warranted in this case under VA regulations governing effective dates for awards based on an original claim for service connection, including the Nehmer provisions.  See 38 C.F.R. §§ 3.400, 3.816.  As such, the Board finds that the preponderance of the evidence is against the Veteran's earlier effective date claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Coronary artery disease is rated based on criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7005.  Section 4.104 was revised twice since September 17, 1984.  The first revision was effective January 12, 1998.  See 62 Fed. Reg. 65207 (December 11, 1997).  The second revision was effective September 6, 2006.  See 71 Fed. Reg. 52457 (September 6, 2006).  The revision effective in 2006 did not alter the criteria applicable to the instant case.

The revision effective January 12, 1998 does not specify that it was to have a retroactive effect.  Accordingly, the Board will consider the pre-January 12, 1998 criteria and the January 12, 1998 revised criteria and applies the criteria most favorable to the Veteran, although if an award is warranted under the January 12, 1998 revision the award cannot be effective prior to January 12, 1998.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

Prior to January 12, 1998, a 100 percent rating was warranted for arteriosclerotic heart disease (which includes coronary artery disease) during and for six months following acute illness from coronary occlusion or thrombosis, with circulatory shock, etc.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).  A 100 percent rating was also warranted if after six months of such acute illness there were chronic residual findings of congestive heart failure, or angina (chest pains) on moderate exertion, or more than sedentary employment precluded.  Id. 
	
A 60 percent rating was warranted if, following typical history of acute coronary occlusion or thrombosis as above, or with history of substantiated repeated anginal attacks, more than light manual labor was not feasible.  Id.  A 30 percent rating was warranted if, following typical coronary occlusion or thrombosis, or with history of substantiated anginal attack, ordinary manual labor was feasible.  Id. 

The criteria effective beginning on January 12, 1998 are based primarily on episodes of congestive heart failure, left ventricular ejection fraction values, and metabolic equivalents (METs).  38 C.F.R. § 4.104 (1998).  One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  Id.  When the level of METs at which dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  Id. at Note (2). 

Under the revised criteria, a 100 percent rating is assigned for documented coronary artery disease resulting in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1998 & 2013).

Under the revised criteria, a 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id. 

Under the revised criteria, a 30 percent rating is assigned for documented coronary artery disease if a workload greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  Id.

A September 1991 VA treatment record indicates that the Veteran had CAD with a heart murmur and chest pain with some shortness of breath.  In October 1994, he was admitted to the hospital and underwent a cardiac catherization.  The procedure revealed minimal mid-inferior wall hypokenisis with an ejection fraction of 80 percent.

In July 1999, the Veteran went to the emergency room at Baptist Memorial Health Care (BMHC) for complaints of nausea, dizziness, and constipation.  He returned to BMHC in September and was diagnosed with a left bundle branch block.  The Veteran underwent a myocardial perfusion spect examination for complaints of chest pain radiating to his neck and shoulder for two months with a history of a previous myocardial infarction 15 years prior.  Testing found that the left ventricular chamber size was at the upper limits of normal with mild decrease in activity within the inferior wall of the left ventricle.  The findings showed slight reversibility in the basilar half of the inferiolateral wall along the margin of the perfusion defect, suggestive of subendocardial scar in combination with mild ischemia in the RCA distribution.  Also noted was mild thinning activity in the mid-anterior wall which shows no change between the stress and resting images and may be artifact or mild subendocardial scar as well.  No additional fixed or reversible perfusion abnormalities were seen.

A February 2000 VA treatment record indicates that the Veteran had a history of a heart attack and myocardial infarction in the 1990s and was catheterized.  His complaints included chest pains in the left chest without radiation, nausea, vomiting, diaphoresis, and shortness of breath.  His heart had regular rate and rhythm without murmur, gallop or rub.  Medications included aspirin and nitroglycerin.

In March 2000, testing revealed mild ischemia distal anterior septal and apical region as well as mild fixed enlargement of the ventricular cavity with reduced left ventricular ejection fraction estimated in the 40s.

A May 2001 VA treatment record indicates that the Veteran had a myocardial infarction in the late 1980s and that medications included aspirin and nitroglycerin.  In June 2001, testing showed a nontransmural scar, but not imaging evidence of ischemia.  Also observed was fixed enlargement of the left ventricular cavity.  The left ventricular ejection fraction was 41 percent.

A February 2005 treatment record from Dr. R.K.S. indicates that the Veteran reported chest pain and dyspnea.  The symptoms happened one time the day before treatment.  The diagnosis was CAD status post myocardial infarction in the 1990s with dyspnea and chest pain.  Dr. R.K.S. noted that inhalers reduced dyspnea.  A March 2005 treatment record indicates that the Veteran had CAD with a myocardial infarction in the 1990s with a subsequent left cardiac catheterization at S.J.S.

The Veteran had a stress test and EKG on March 31, 2005.  The EKG report indicated left ventricular ejection fraction around 74 percent, trace mitral regurgitation, abnormal LV diastolic filling pattern which may represent left ventricle diastolic function, and basal septal hypertrophy of the left ventricle.  The Stress and Rest Cardiolite Report shows the Veteran exercised for three minutes and 55 seconds achieving a workload of 5 METs.  He had to stop due to back problems.  His peak heart rate was 56 percent of his predicted maximum.  Due to the inadequate heart rate response, the test was changed to a chemical stressor.  No significant hemodynamic changes or symptoms were observed.  No EKG changes were noted during the submaximal exercise test or chemical stressor except for premature arterial contractions.  The calculated ejection fraction was 56 percent.  

An April 2005 treatment record from Dr. R.K.S. indicates that the Veteran's CAD was asymptomatic.

The Veteran was afforded a VA Compensation and Pension examination in June 2011.  The examiner indicated that the Veteran had CAD and had to take continuous medication for the condition.  The examiner noted that in 1990, the Veteran had a percutaneous coronary intervention and myocardial infarction.  During the examination, METs testing was not completed because the Veteran denied experiencing dyspnea, fatigue, angina, dizziness and syncope with any level of physical activity.  Congestive heart failure was not found.  The nuclear stress test performed in November 2010 showed no evidence of cardiac hypertrophy or dilation and showed left ventricular ejection fraction at 57 percent.  The examiner stated that the Veteran's CAD did not impact his ability to work.

A July 2011 letter form Dr. N.M., a VA physician, indicates that the Veteran had a stress test in 2010 and that the test was negative.  She said the Veteran was asymptomatic.  Accompanying her letter is an Ischemic Heart Disease (IHD) Disability Benefits Questionnaire.  This document indicates that the Veteran had a nuclear stress test in November 2011 that was negative with an ejection fraction of 57 percent.  She indicated that the Veteran reported dyspnea and found that his METs level was consistent with greater than 5 but not greater than 7 METs.  The Veteran required continuous medications for his CAD.  Congestive heart failure was not noted.

The Board has reviewed all of the evidence and finds that an initial rating in excess of 30 percent is not warranted.  In this case, the evidence does not support the initial 30 percent rating much less a higher rating.  Review of the records shows only that the Veteran reported a history of having a heart attack.  No medical documentation of a myocardial infarction is of record.  It appears that the RO granted the initial 30 percent rating based on the Veteran's statements and reported history of a heart attack.  The Board will not disturb this rating.  Even assuming that the Veteran had a heart attack, the evidence does not show that more than light manual labor was not feasible due to his CAD at any time since 1993.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

The Veteran seeks an earlier effective date and/or an increased rating for the 60 percent rating assigned as of March 7, 2000.  Specifically, he has asked that the 60 percent rating be effective January 12, 1998, the effective date of the revisions to 38 C.F.R. § 4.104, Diagnostic Code 7005.  Under the revised Diagnostic Code 7005, for a rating in excess of 30 percent, the Veteran must have CAD resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104 (2013).  Prior to March 7, 2000, the Veteran had not been diagnosed with congestive heart failure.  Further, the evidence does not show that METs testing was completed.  Moreover, the evidence does not show an ejection fraction between 30 to 50 percent until March 7, 2000.  At that time, testing revealed reduced left ventricular ejection fraction estimated in the 40s.  Accordingly, the Board finds that a 60 percent rating is not warranted prior to March 7, 2000.

The Board also finds that a rating in excess of 60 percent is not warranted between March 7, 2000 and July 25, 2011.  Simply, the evidence does not show that the Veteran's CAD caused congestive heart failure, resulted in a workload of 3 METs or less, or an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2013).  In fact, in March 2005, his workload METs was 5, the criteria for a 60 percent rating, and ejection fraction was 56 percent.  In April 2005, his CAD was noted as asymptomatic.

Finally, the Board finds that a rating in excess of 30 percent is not warranted from July 25, 2011.  First, the June 2011 VA Compensation and Pension examination does not support the assignment of a 60 percent rating because the report fails to show congestive heart failure in the past year, a workload between 3 and 5 METs, or an ejection fraction between 30 to 50 percent.  See Id.  At the time of the examination, the ejection fraction was 57 percent.  Moreover, the July 25, 2011 letter from Dr. N.M., a VA physician, indicates that the Veteran's METs level was consistent with greater than 5 but not greater than 7 METs, thus supporting the assignment of a 30 percent rating for CAD.   Id.  No other evidence shows that the criteria for a 60 percent rating, much less a total rating, have been met since July 25, 2011.  Therefore, a rating in excess of 30 percent for CAD from July 25, 2011 is not warranted.

Based on the foregoing, the Board finds that the current ratings are appropriate and that there is no basis for awarding a higher rating for any period of time under consideration.



V. Extraschedular Ratings

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his disability rating for CAD inadequate.  The Veteran's disability is rated under Diagnostic Code 7005 (1998 & 2013), the criteria of which are found by the Board to contemplate the Veteran's level of disability and symptomatology since 1993.  Ratings in excess of the ratings assigned herein are provided, but the medical evidence does not show that those manifestations are present.  Even if the rating criteria were inadequate, the evidence does not reflect an exceptional or unusual disability.  The Veteran has not reported any periods of hospitalization or interference with employment and in fact, in April 2005 his CAD was described as asymptomatic and in June 2011, the VA examiner stated that the condition did not interfere with employment.  Therefore, referral for extraschedular consideration is not warranted





ORDER

Service connection for a low back disability, to include degenerative disc disease, spinal stenosis, arthritis, and spondylolisthesis is denied.

Entitlement to an effective date prior to March 31, 1993 for service connection for coronary artery disease is denied.

Entitlement to an increased evaluation for coronary artery disease evaluated 30 percent disabling from March 31, 1993, 60 percent from March 7, 2000, and an evaluation of 30 percent effective July 25, 2011 is denied.


REMAND

The Veteran has requested entitlement to a TDIU.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The TDIU claim is considered to have been raised by the record, is a component of the instant claim, and the Board has jurisdiction over this issue.  Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  In this case, the Veteran has not been notified of the criteria necessary to establish a claim for TDIU under 38 C.F.R. § 4.16(a) or (b) as per the Veterans Claims Assistance Act of 2000 (the VCAA).  Further, a claim for TDIU must consider the Veteran's educational and occupational history.  The Board notes that neither the RO nor the AMC provided the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability).  Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  To ensure complete development of this claim, upon remand, the Veteran must be provided with adequate notice of how to substantiate his claim as well as a VA Form 21-8940 for him to complete and return to the AMC.


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a letter satisfying the duty to notify provisions with respect to the claim of entitlement to TDIU.

2. Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete, with instructions to return the form to the RO/AMC.

3. Complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

4. Then, readjudicate the Veteran's claim for TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


